Citation Nr: 1311645	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  07-05 367	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for service-connected irritable bowel syndrome prior to October 18, 2012, and in excess of 30 percent thereafter.

2.  Entitlement to an initial compensable disability rating for service-connected hemorrhoids prior to October 18, 2012, and in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active service from September 1983 to May 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in November 2004 by the Department of Veterans Affairs (VA), Regional Office (RO), in Los Angeles, California, that, in pertinent part, granted service connection for irritable bowel syndrome and hemorrhoids and evaluated them as 10 percent and 0 percent, respectively.  The Veteran timely expressed disagreement with the respective assigned initial disability ratings and perfected the appeal to the Board.

In March 2012, the Veteran and his spouse appeared and testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.  In April 2012, the Board remanded the Veteran's claims to the Appeals Management Center (AMC) for additional development.  


FINDINGS OF FACT

1.  By rating decision issued in March 2013, disability ratings of 30 percent for service-connected irritable bowel syndrome and 10 percent for service-connected hemorrhoids were awarded effective October 18, 2012.

2.  In March 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he was satisfied with the decision to grant one or more of his issues on appeal, and that he wished to withdraw any remaining issues on appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran had appealed the initial ratings assigned for his now service-connected irritable bowel syndrome (10 percent) and hemorrhoids (0 percent).  By rating decision issued in March 2013, increased ratings were granted for both disabilities (30 percent for irritable bowel syndrome and 10 percent for hemorrhoids); however, the Board notes that since that decision did not grant the maximum benefit under the law, the Veteran's claims for higher disability ratings remained in controversy.  See AB v. Brown, 6 Vet. App. 3, 38 (1992).  

By his March 2013 written submission, however, the Veteran has withdrawn his appeal as to the remaining issues.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal for an initial disability rating in excess of 10 percent for service-connected irritable bowel syndrome prior to October 18, 2012, and in excess of 30 percent thereafter is dismissed.

The appeal for an initial compensable disability rating for service-connected hemorrhoids prior to October 18, 2012, and in excess of 10 percent thereafter is dismissed.


		
MICHAEL MARTIN
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


